


115 HR 5529 IH: Leech Lake Band of Ojibwe Reservation Restoration Act
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5529
IN THE HOUSE OF REPRESENTATIVES

April 17, 2018
Mr. Nolan introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To provide for the transfer of certain Federal land in the State of Minnesota for the benefit of the Leech Lake Band of Ojibwe.

 
1.Short titleThis Act may be cited as the Leech Lake Band of Ojibwe Reservation Restoration Act. 2.Leech Lake Band of Ojibwe reservation restoration (a)FindingsCongress finds that— 
(1)the Federal land described in subsection (b)(1) was taken from members of the Leech Lake Band of Ojibwe during a period— (A)beginning in 1948; 
(B)during which the Bureau of Indian Affairs incorrectly interpreted an order of the Secretary of the Interior to mean that the Department of the Interior had the authority to sell tribal allotments without the consent of a majority of the rightful landowners; and (C)ending in 1959, when the Secretary of the Interior was— 
(i)advised that sales described in subparagraph (B) were illegal; and (ii)ordered to cease conducting those sales; 
(2) 
(A)the applicable statute of limitations prohibits individuals from pursuing through litigation the return of the land taken as described in paragraph (1); but (B)a Federal judge ruled that the land could be restored to the affected individuals through the legislative process; 
(3)a comprehensive review of the Federal land demonstrated that— (A)a large portion of the Federal land is overloaded with— 
(i)utility easements; (ii)rights-of-way for roads; and 
(iii)flowage and reservoir rights; and (B)there are no cabins, campgrounds, lodges, or resorts located on any portion of the Federal land; and 
(4)on reacquisition by the Tribe of the Federal land, the Tribe— (A)has pledged to respect the easements, rights-of-way, and other rights described in paragraph (3)(A); and 
(B) 
(i)does not intend immediately to modify the use of the Federal land; but (ii)will keep the Federal land in tax-exempt fee status as part of the Chippewa National Forest until the Tribe develops a plan that allows for a gradual subdivision of some tracts for economic and residential development by the Tribe. 
(b)DefinitionsIn this section: (1)Federal land (A)In generalThe term Federal land means the approximately 11,760 acres of Federal land located in the Chippewa National Forest in Cass County, Minnesota, the boundaries of which shall be depicted on the map, and described in the legal description, submitted under subsection (d)(1)(B). 
(B)InclusionsThe term Federal land includes— (i)any improvement located on the Federal land described in subparagraph (A); and 
(ii)any appurtenance to the Federal land. (2)SecretaryThe term Secretary means the Secretary of Agriculture. 
(3)TribeThe term Tribe means the Leech Lake Band of Ojibwe. (c)Transfer to reservation (1)In generalSubject to valid existing rights and paragraph (2), the Secretary shall transfer to the administrative jurisdiction of the Secretary of the Interior all right, title, and interest of the United States in and to the Federal land. 
(2)TreatmentEffective immediately on the transfer under paragraph (1), the Federal land shall be— (A)held in trust by the United States for the benefit of the Tribe; and 
(B)considered to be a part of the reservation of the Tribe. (d)Survey, map, and legal description (1)In generalThe Secretary shall— 
(A)not later than 180 days after the date of enactment of this Act, complete a plan of survey to establish the boundaries of the Federal land; and (B)as soon as practicable after the date of enactment of this Act, submit a map and legal description of the Federal land to— 
(i)the Committee on Natural Resources of the House of Representatives; and (ii)the Committee on Indian Affairs of the Senate. 
(2)Force and effectThe map and legal description submitted under paragraph (1)(B) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical or typographical error in the map or legal description. (3)Public availabilityThe map and legal description submitted under paragraph (1)(B) shall be on file and available for public inspection in the office of the Secretary. 
(e)Administration 
(1)In generalExcept as otherwise expressly provided in this section, nothing in this section affects any right or claim of the Tribe, as in existence on the date of enactment of this Act, to any land or interest in land. (2)Prohibitions (A)Exports of unprocessed logsFederal law (including regulations) relating to the export of unprocessed logs harvested from Federal land shall apply to any unprocessed logs that are harvested from the Federal land. 
(B)Non-permissible use of landThe Federal land shall not be eligible or used for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.). (3)Forest managementAny commercial forestry activity carried out on the Federal land shall be managed in accordance with applicable Federal law. 

